Name: 88/102/EEC: Commission Decision of 12 January 1988 approving a programme for the first-stage marketing of the cereals sector in Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  plant product
 Date Published: 1988-03-03

 Avis juridique important|31988D010288/102/EEC: Commission Decision of 12 January 1988 approving a programme for the first-stage marketing of the cereals sector in Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic) Official Journal L 057 , 03/03/1988 P. 0033 - 0033*****COMMISSION DECISION of 12 January 1988 approving a programme for the first-stage marketing of the cereals sector in Portugal pursuant to Council Regulation (EEC) No 355/77 (Only the Portuguese text is authentic) (88/102/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 20 July 1987 the Portuguese Government forwarded a programme concerning the first stage of the marketing of cereals, and supplied additional information on 11 November 1987; Whereas the aims of this programme are to provide appropriate storage facilities to rationalize and modernize the cereals sector at the first stage of marketing so as to make the sector more competitive and aid value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, although this programme plans for investments in the rice sector, the Member State has also forwarded another specific programme for the rice sector; whereas therefore, this product must be excluded from the scope of this Decision; Whereas sound financial management does not allow for the funding of investments used for intervention purposes; Whereas this programme contains sufficient information as prescribed by Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the cereals sector in Portugal; whereas the estimated time required for implementation of the programme does not exceed the period mentioned in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the first-stage marketing of cereals forawarded by the Portuguese Government on 20 July 1987 and for which additional information was provided on 11 November 1987 pursuant to Regulation (EEC) No 355/77 is approved, except for investments relating to rice. 2. The approval does not cover investments for intervention purposes. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.